       Case 1:20-cv-01623-BAM Document 17 Filed 12/10/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    FREDDY MCCARDIE,                                  Case No.: 1:20-cv-01623-BAM (PC)
12                       Plaintiff,                     ORDER DENYING MOTION TO PROCEED
                                                        IN FORMA PAUPERIS AS MOOT
13           v.
14    CALIFORNIA STATE PRISON                           (ECF No. 15)
      CORCORAN,
15
                         Defendant.
16

17          Plaintiff Freddy McCardie (“Plaintiff”) is a state prisoner proceeding pro se and in forma

18   pauperis in this civil action pursuant to 42 U.S.C. § 1983. On November 24, 2020, the Court

19   granted Plaintiff’s application to proceed in forma pauperis in this action pursuant to 28 U.S.C.

20   § 1915. (ECF No. 11.) On November 30, 2020, Plaintiff filed a second motion to proceed in

21   forma pauperis. (ECF No. 12.) That motion was denied as moot on December 2, 2020, as the

22   Court had already granted Plaintiff’s original motion to proceed in forma pauperis. (ECF No.

23   14.)

24          On December 7, 2020, Plaintiff filed a third motion to proceed in forma pauperis. (ECF

25   No. 15.) It appears the Court’s orders have crossed in the mail with Plaintiff’s motion. As

26   Plaintiff has already been granted leave to proceed in forma pauperis in this action, no further

27   applications are needed. Accordingly, Plaintiff’s December 7, 2020 motion to proceed in forma

28   pauperis, (ECF No. 15), is DENIED as moot. Plaintiff does not need to file any additional
                                                       1
       Case 1:20-cv-01623-BAM Document 17 Filed 12/10/20 Page 2 of 2


 1   motions for leave to proceed in forma pauperis.

 2
     IT IS SO ORDERED.
 3

 4      Dated:    December 10, 2020                        /s/ Barbara   A. McAuliffe   _
                                                       UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
